Citation Nr: 0900385	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-06 211	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1977 to May 1980.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2006 rating 
decision of the Phoenix, Arizona Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for bilateral hearing loss and declined to reopen 
a claim of service connection for dislocation of the left 
shoulder.  The veteran had also initiated an appeal of the 
left shoulder denial.  An October 2008 rating decision 
reopened the claim and granted service connection and a 20 
percent rating for dislocation of the left shoulder.  Hence, 
that matter is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In correspondence submitting the veteran's February 2007 VA 
Form 9, Substantive Appeal, the veteran's representative 
indicated that the veteran wanted to appear at a Travel Board 
hearing before the Board.  Pursuant to 38 C.F.R. § 20.700 
(2007), a hearing on appeal will be granted to an appellant 
who requests a hearing and is willing to appear in person.  
See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  As the record 
does not reflect that such a hearing has been scheduled, the 
case must be remanded to ensure that one is scheduled.

Because the RO schedules Travel Board hearings, the case is 
REMANDED to the RO for the following:

The RO should schedule the veteran for a Travel 
Board hearing.  The case should then be 
processed in accordance with established 
appellate procedure.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




